Citation Nr: 0419640	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

   Entitlement to service connection for residuals of an 
injury to the left ankle.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services, Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a March 2004 hearing before the 
undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends that his left ankle disability is due to 
a crush injury that occurred during active service.  He 
recalls that his left leg was placed in a cast during an 
approximately two week hospitalization.  While the veteran's 
service medical records were apparently destroyed in the fire 
that occurred at the National Personnel Records Center in 
1973, there are service morning reports of record that show 
the veteran was hospitalized in March 1944.  This fact and 
the veteran's credible testimony presented at a March 2004 
Board Videoconference hearing establishes, in the 
undersigned's judgment, that the injury and treatment 
occurred as contended.     

At his March 2004 Board hearing, the veteran identified VA 
records of treatment for his left ankle disability that have 
not been associated wit the claims file.  From a reading of 
the June 2002 VA examination report, some of these records of 
treatment were apparently available to the June 2002 VA 
examiner but have not been associated with the claims file.  
Additionally, the veteran indicated he was to undergo a bone 
scan of the ankle in the very near future, records of which 
have not yet been received by VA.  These records should be 
obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(1)(2) (2003).

The Board further notes that, in April 2004, VA received a 
report and evaluation of the veteran's left leg from a 
chiropractor, which essentially links the veteran's current 
left ankle disability to an in-service injury.  For example, 
the chiropractor wrote that "60 years after the injury, it 
is doubtful that this gentleman will recover this weakness 
and disability fully").  However, the opinion was not based 
upon a review of all of the relevant evidence, to include the 
treatment record referred to in the preceding paragraph.  The 
Court of Appeals for Veterans' Claims has held that when the 
Board believes the medical evidence of record is insufficient 
it may supplement the record by ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board finds that an orthopedic examination, which 
includes a review of all of the relevant medical evidence of 
record, an opinion addressing the contended causal 
relationship, and a rationale for that opinion, is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As no waiver of consideration of the agency of original 
jurisdiction was submitted with the recently submitted April 
2004 statement from the veteran's chiropractor, the RO should 
consider this evidence and issue of a Supplemental Statement 
of the Case.  See 38 C.F.R. § 19.31 (2003).    

The RO should also ensure continued compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for residuals of a left ankle 
injury of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should request from the 
veteran appropriate releases for all 
records of private and VA treatment of 
the left ankle that have not been 
previously associated with the claims 
file, to include (but not necessarily 
limited to) treatment rendered by Dr. 
Summey from February 1997 forward (see 
his April 2004 report, associated with 
the claims file); records of a bone scan 
accomplished in March 2004; all records 
treatment for the left ankle from 
Longmont Clinic (see page 9 of the 
veteran's Board hearing transcript); and 
all records of treatment of the left 
ankle at the VA Medical Center in Denver 
Colorado (see page 8 of the Board hearing 
transcript and the June 2002 VA 
examination report).

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination for 
the purpose of determining whether his left 
ankle disability is causally linked to a 
crush injury that occurred in March 1944 
during active service.  The clinician should 
accept the veteran's history of an in-service 
left ankle crush injury and, after obtaining 
a complete medical history, a review of all 
of the relevant medical evidence in the 
claims file, the clinical evaluation, and any 
tests that are deemed necessary, opine 
whether it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's current left ankle disability began 
during service or as a result of the crush 
injury that occurred in March 1944 while on 
active duty.  The clinician is also requested 
to provide a rationale for any opinion 
expressed.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for residuals of a left ankle 
injury with consideration of all of the 
evidence added to the record since the 
Statement of the Case (SOC) issued in 
October 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




